Case 1:19-cv-00917-RDA-TCB Document 22 Filed 11/15/19 Page 1 of 5 PageID# 257



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

 JANE DOE,                                       )
                                                 )
                Plaintiff,                       )
                                                 )
 v.                                              )       Civil No. 1:19-cv-00917-RDA-TCB
                                                 )
 FAIRFAX COUNTY SCHOOL BOARD,                    )
 et al.,                                         )
                                                 )
                Defendants.                      )

                 BRIEF IN SUPPORT OF JOINT MOTION
 TO STAY ISSUANCE OF THE SCHEDULING ORDER OR, IN THE ALTERNATIVE,
   TO STAY DISCOVERY PENDING DISPOSITION OF DISPOSITIVE MOTIONS

       The Court should stay issuance of the scheduling order or, in the alternative, stay

discovery pending disposition of separate motions to dismiss that have been filed by the Fairfax

County School Board and by the individual school defendants (Sybil Terry, August Fratalli,

Philip A. Hudson, Tamara B. Ballou, Brenda Humphrey, Monique Patwary-Faruque, Megan

Carr, Francis Tarrant, and Joanne Fraundorfer—collectively, the “Individual School

Defendants”). As set forth in those motions, the complaint contains a fatal jurisdictional defect

that cannot be cured. Because there is a reasonable prospect that the Court will grant that

motion, the parties should not be put to the substantial expense of “Rocket Docket” discovery

that will begin as soon as the scheduling order issues. Moreover, among its other substantive

deficiencies, the complaint fails to state a claim under 42 U.S.C. § 1983, which provides the only

basis for federal-question jurisdiction as to the Individual School Defendants. If the Court

dismisses the § 1983 claims, it should dismiss the remaining State-law claim against the

Individual School Defendants. Either way, it would be a waste of the parties’ resources to



                                                1
Case 1:19-cv-00917-RDA-TCB Document 22 Filed 11/15/19 Page 2 of 5 PageID# 258



commence discovery before the jurisdictional question is resolved and before the Court and the

parties know whether the nine Individual School Defendants will remain in the case.

                                          BACKGROUND

        Plaintiff alleges that she is a former Fairfax County Public Schools student who suffered

damages as a result of alleged student-on-student sexual harassment and sexual assaults during

the 2011–12 school year, when she was in seventh grade. Under the pseudonym “Jane Doe,” she

has sued the School Board under Title IX (Count I) and § 1983 (Count II). She has sued two of

her former middle-school classmates, Christian Kornegay and Jenna Ofano, for assault and

battery (Counts III–IV). And she has sued the Individual School Defendants under § 1983

(Count V) and for gross negligence under Virginia law (Count VI). The School Board and the

Individual School Defendants are represented by separate counsel.

        Defendants Kornegay and Ofano answered the complaint on October 10, 2019 and

October 31, 2019, respectively. ECF Nos. 9, 11. On November 15, 2019, the School Board and

the Individual School Defendants filed motions to dismiss that, if granted, would result in the

dismissal of the entire case because of a fatal jurisdictional defect. ECF Nos. 17, 19.

                                           ARGUMENT

        The Supreme Court has held that the “doors of discovery” should remain locked unless a

plaintiff alleges sufficient facts to establish the elements of her claim. See, e.g., Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A “plaintiff armed with nothing more than conclusions” is not

“entitle[d] . . . to the expensive and burdensome process of formal discovery.” Chennault v.

Mitchell, 923 F. Supp. 2d 765, 774 (E.D. Va. 2013) (Spencer, J.) (quoting Iqbal, 556 U.S. at

679).

        To save the parties from incurring discovery costs before determining whether that

minimum pleading threshold has been satisfied, a court may stay discovery until a dispositive
                                                   2
Case 1:19-cv-00917-RDA-TCB Document 22 Filed 11/15/19 Page 3 of 5 PageID# 259



motion is resolved. See Fed. R. Civ. P. 26(c) (permitting a Court to stay discovery “for good

cause”); see also Webster v. Mattis, No. 17-cv-01384, 2018 WL 1082848, at *2 (E.D. Va. Feb.

15, 2018) (Davis, M.J.) (granting defendant’s motion to stay discovery until the motion to

dismiss was adjudicated), report and recommendation adopted, 2018 WL 1071475 (E.D. Va.

Feb. 27, 2018) (Ellis, J.). Indeed, “[c]ourts commonly stay discovery pending resolution of

dispositive motions . . . [which] can be an eminently logical means to prevent wasting the time

and effort of all concerned, and to make the most efficient use of judicial resources.” Cognate

BioServices, Inc. v. Smith, No. CIV. WDQ-13-1797, 2015 WL 5673067, at *2 (D. Md. Sept. 23,

2015) (quoting Wymes v. Lustbader, No. CIV. WDQ-10-1629, 2012 WL 1819836, at *4 (D. Md.

May 16, 2012)).

       The Court should stay issuance of the scheduling order or, alternatively, stay discovery

until the pending motions to dismiss are resolved. First, if the defendants’ Rule 12(b)(1) motion

is granted, the entire case would be dismissed. As explained in the defendants’ briefing,

Plaintiff’s failure to seek leave of court to proceed pseudonymously is a fatal jurisdictional

defect, and Plaintiff’s claims are now time-barred. Discovery would be a waste of the Court’s

and the parties’ time and resources if those critical threshold issues are resolved against Plaintiff.

       Various judges in this division have declined to issue the scheduling order (which would

otherwise allow discovery to commence) until after a dispositive motion is resolved. That

approach makes good sense here. As the Supreme Court put it in Twombly, “when the

allegations in a complaint, however true, could not raise a claim of entitlement to relief, ‘this

basic deficiency should . . . be exposed at the point of minimum expenditure of time and money

by the parties and the court.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 558 (2007)

(quoting 5 Wright & Miller § 1216, at 233–34) (emphasis added).



                                                  3
Case 1:19-cv-00917-RDA-TCB Document 22 Filed 11/15/19 Page 4 of 5 PageID# 260



       Second, if the Court reaches the merits of the Complaint, it is likely to dismiss the § 1983

claims against the School Board and the Individual School Defendants, and comity principles

will warrant dismissing the supplemental State-law claims against the Individual School

Defendants. The parties should know which defendants (if any) remain in the case before

commencing discovery.

       And third, a brief delay in commencing discovery will not prejudice Plaintiff. The events

in this case are already at least eight years old, and she waited until the eve of the limitations

period to file suit. A brief delay of a few weeks more to resolve the pending dispositive motions

will not cause her prejudice.

                                          CONCLUSION

       The Court should stay issuance of the scheduling order or, in the alternative, stay

discovery until the pending motions to dismiss are resolved.

                                            Respectfully submitted,

      SYBIL TERRY, AUGUST FRATALLI,                          FAIRFAX COUNTY SCHOOL
      PHILIP A. HUDSON, TAMARA B.                            BOARD
      BALLOU, BRENDA HUMPHREY,
      MONIQUE PATWARY-FARUQUE,
      MEGAN CARR, FRANCIS TARRANT,
      and JOANNE FRAUNDORFER

By:     /s/                                            By:      /s/
      Michael E. Kinney (VSB #65056)                         Stuart A. Raphael (VSB No. 30380)
      TURNER & KINNEY, A PROFESSIONAL                        Ryan M. Bates (VSB No. 74661)
      CORPORATION                                            HUNTON ANDREWS KURTH LLP
      20 W. Market Street                                    2200 Pennsylvania Avenue, NW
      Leesburg, Virginia 20176                               Washington, D.C. 20037
      Telephone: (703) 669-9090                              Telephone: (202) 955-1500
      Facsimile: (703) 669-9091                              Facsimile: (202) 778-2201
      mkinney@turnerkinney.com                               sraphael@HuntonAK.com
                                                             rbates@HuntonAK.com

      Counsel for Individual School                          Counsel for Defendant Fairfax County
      Defendants                                             School Board

                                                  4
Case 1:19-cv-00917-RDA-TCB Document 22 Filed 11/15/19 Page 5 of 5 PageID# 261




                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 15, 2019, I electronically filed this document with the

Clerk of the Court using the CM/ECF system, which will send a notification of such filing (NEF)

to counsel of record for all Parties.

                                         By:           /s/
                                               Stuart A. Raphael (VSB No. 30380)




                                                5
